                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                NORTHEASTERN DIVISION

LATISHA MEADOR,                                )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       No. 2:19-cv-00027
                                               )
STANLEY BLACK & DECKER, INC.,                  )
Individually and d/b/a DEWALT                  )
INDUSTRIAL TOOL CO., BLACK                     )
& DECKER (U.S.) INC, Individually              )
and d/b/a DEWALT INDUSTRIAL                    )
TOOL CO., and DEWALT                           )
INDUSTRIAL TOOL CO.,                           )
                                               )
               Defendants.                     )

                            MEMORANDUM OPINION AND ORDER

       Latisha Meador was allegedly injured while allegedly using an allegedly defective miter saw

that was manufactured by Black & Decker (U.S.), Inc. (“Black & Decker”). The Court intentionally

italicizes the word “allegedly” in the previous sentence because, even though this matter is now

before the Court on Black & Decker’s Motion for Summary Judgment (Doc. No. 21), Meador simply

relies on the allegations in her unverified Complaint in an effort to defeat that motion. This approach

is generally appropriate in response to a Motion to Dismiss under Rule 12(b)(6) where “[t]he

complaint is viewed in the light most favorable to [plaintiff]; the allegations in the complaint are

accepted as true, and all reasonable inferences are drawn in [plaintiff’s] favor.” Gavitt v. Born, 835

F.3d 623, 639–40 (6th Cir. 2016). It is entirely inappropriate, however, in defending a motion for

summary judgment under Rule 56 where “the nonmoving party must come forward with ‘specific

facts showing that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio


                                                   1
Corp., 475 U.S. 574, 587 (1986) (quoting Fed. Rule Civ. Proc. 56(e)); see also, Sierra Club v. EPA,

793 F.3d 656, 662 (6th Cir. 2015) (noting that, at the motion to dismiss stage, general factual

allegations are sufficient but summary judgment requires identification of specific facts).

       The following are Black & Decker’s Statement of Undisputed Material Facts and Meador’s

responses thereto:

       1. Plaintiff Latisha Meador alleges that on March 27, 2018 she was injured while
       using an industrial miter saw in the course and scope of her employment with
       Fleetwood Homes in Macon County, Tennessee (Complaint, ¶ 7.)

       RESPONSE:

       Admitted, for summary judgment purposes only.

       2. Ms. Meador alleges that the miter saw was manufactured by Black & D
       (Complaint, ¶ 8.)

       RESPONSE:

       Admitted, for summary judgment purposes only.

       3. Ms. Meador has asserted claims based on theories of negligence, strict liability and
       violation of the Tennessee Consumer Protection Act (Complaint, sections 3IV, V,
       and VI4.)

       RESPONSE:

       Admitted, for summary judgment purposes only.

       4. There were no design or manufacturing defects in the subject miter saw at the time
       the miter saw left B & Ds’ control. (Affidavit of Thomas Bodine.)

       RESPONSE:

       Denied. Plaintiff has alleged the saw malfunctioned during ordinary use and caused her
       injuries. (Complaint, Paragraph 15)

       5. The subject miter saw was manufactured in accordance with all generally
       recognized industry standards, rules, and regulations applicable to manufacturers of


                                                 2
       power tools and specifically complied with Underwriters Laboratories Standard 987.
       (Affidavit of Thomas Bodine.)

       RESPONSE:

       Denied. Plaintiff has alleged that the saw malfunctioned during its operation
       and caused her injuries. (Complaint, Paragraph 15)

       6. The saw was neither defective nor unreasonably dangerous when it left B & D's
       hands. (Affidavit of Thomas Bodine.)

       RESPONSE:

       Denied. Plaintiff has alleged that the saw malfunctioned during its operation
       and caused her injuries. (Complaint, Paragraph 15)

       7. There is no evidence that defendant has committed any unfair or deceptive trade
       practice. (Meador deposition, pp. 55-57, 164-166.)

       RESPONSE:
       Admitted.

(Doc. No. 29 at 1-3).

       In response to Black & Decker’s critical assertions that (1) the there was no design or

manufacturing defect in the miter saw, (2) the saw was manufactured in accordance with industry

standards, and (3) the saw was neither defective nor reasonably dangerous, all of which are supported

by an affidavit from a Black & Decker engineer who examined the saw at issue, Meador presents

no contrary facts or conclusions and, instead, relies on the allegations in her Complaint. But, as the

Supreme Court has repeatedly held, “a party opposing a properly supported motion for summary

judgment ‘may not rest upon the mere allegations or denials of his pleading, but . . . must set forth

specific facts showing that there is a genuine issue for trial.’” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986); First National Bank of Arizona v. Cities Serv. Co., 391 U.S. 253, 290 (1968).

       Meador’s response brief is no better. After acknowledging that, “[u]nder Tennessee law,


                                                  3
establishing a prima facie products-liability claim requires that ‘the plaintiff must show: (1) the

product was defective and/or unreasonably dangerous, (2) the defect existed at the time the product

left the manufacturer's control, and (3) the plaintiff’s injury was proximately caused by the defective

product,’” Sigler v. American Honda Motor Co., 532 F. 3d 469 at 483 (6th Cir. 2008), Meador

writes:

          Plaintiff has alleged a DeWalt miter saw which she was using ‘jumped’ during its
          operation, causing her significant injuries to her arm and hand. The miter saw is not
          an industrial type saw but rather is the same saw sold by many home improvement
          stores directly to both professional and non-professional consumers. The consumer
          expectation test is appropriate for products such as this where regular use by
          consumers and the familiarity of the product’s performance by consumers is
          sufficient to allow consumers to form reasonable expectations of the product’s safety.

          Furthermore, Plaintiff was operating the miter saw in the same manner as she had for
          years. She has significant experience using the saw and is familiar with how to safely
          operate the saw. Plaintiff’s testimony that the saw ‘jumped’ during normal
          operations establishes that the saw operated below the reasonable minimum safety
          expectations of the ordinary consumer having common knowledge as to its operation
          and characteristics. Having established that there is question of fact, it is for the jury
          to discern whether the product meets ordinary expectations as to its safety under the
          circumstances presented by the evidence.

(Doc. No. 28 at 3-4).1

          “Plaintiff’s testimony” is presumably a reference to deposition testimony, as opposed to

testimony in another proceeding or at a hearing. The testimony may even support her allegations.

However, this Court is not obligated to scour the record looking for kernels of truth. See Finley v.

Kelly, 384 F. Supp. 3d 898, 908 (M.D. Tenn. 2019) (noting that the Court is not like a boar “hunting

for truffles,” or “a gold prospector looking for nuggets”). And even if the Court were inclined to go

rooting, it could not do so because Meador’s deposition is not even a part of the record. The only


          1
        Meador concedes that “there are insufficient facts to support [her] claims under the Tennessee
Consumer Protection Act.” (Id. at 4).

                                                      4
deposition testimony before the Court are excerpts provided by Black & Decker that show Meador

never saw advertisements for the saw; heard or saw any representations about the saw; did not know

who manufactured, designed, assembled, or sold the saw; did not read any instructions for the saw;

and never saw anything indicating the saw’s standard, quality, or grade. (Doc. No. 21-2, Meador

Dep. at 55-57, 164-166). Perhaps most startling is Meador’s admission that she had never even

looked at the complaint that was filed on her behalf, which might explain why she was clueless when

asked about the allegations regarding misleading advertising. (Id. at 164, 166).

       In fairness to Meador’s counsel, the deficiencies in the response to the Motion for Summary

Judgment may partly be due to a breakdown in communication between lawyer and client. In fact,

counsel filed a Motion to Withdraw (Doc. No. 19) on February 3, 2020, in which he claims to have

attempted to contact Meador by phone, mail, and email but had not received any response since the

middle of November 2019. If true, that falls on Meador because it is incumbent on a plaintiff to

prosecute his or her claim. See Fed. R. Civ. P. 41(b).

        Regardless, this Court’s Local Rules provide that “[o]rdinarily counsel will not be allowed

to withdraw if such withdrawal will delay trial or other pending matters in the case.” L.R. 83.01(g).

When the Motion to Withdraw was filed, the deadline for plaintiff’s expert disclosures had run and

discovery was closed. The Court now has before it a fully (albeit poorly) briefed motion for

summary judgment. If the Court were to allow counsel to withdraw, there would be a delay in order

to allow new counsel to be retained. Assuming that happens, new counsel would likely seek to

reopen discovery, extend the deadline for expert disclosures, and Black & Decker would likely have

to file a new motion for summary judgment.

       The Federal Rule of Civil Procedure are “to be construed, administered, and employed by


                                                 5
the court and the parties to secure the just, speedy, and inexpensive determination of every action

and proceeding.” Fed. R. Civ. P. 1. It would violate the spirit if not the letter of that rule to allow

counsel to withdraw in these circumstances, particularly because Black & Decker has been called

upon to defend a case in which the plaintiff did not even bother to read the complaint before it was

filed.

         Accordingly, Black & Decker’s Motion for Summary Judgment (Doc. No. 19) is hereby

GRANTED, and Meador’s claims are DISMISSED WITH PREJUDICE. Meador’s Motion to

Withdraw as Attorney (Docket No. 19) is DENIED.

         The Clerk of the Court shall enter a final judgment in accordance with Rule 58 of the Federal

Rules of Civil Procedure.

         IT IS SO ORDERED.



                                               __________________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  6
